DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/07/2022 in which claims 1-10, 16, 19-21 and 24-29 are pending. Claims 11-15, 17-18, 22-23, 30-56 were canceled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 09/07/2022 with respect to independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. 
Applicant’ amendments to claims 1 and 29 overcome the 35 U.S.C. 112(b) claim rejections previously set in Non-Final Office Action mailed on 06/08/2022. The independent claims 1 and 29 have not overcome the claim rejections as shown below.
Claims 1-10, 16, 19-21 and 24-29 are pending.
Claims 11-15, 17-18, 22-23, 30-56 were canceled.

Response to Arguments
Regarding independent claim 1, Applicant argues that Hsieh does not actually remove DTMF tones from an input signal. Rather, those tones are detected and suppressed to below a threshold level to form the “residue signal”. Applicant further argues that the elements that are detected and suppressed are not residual artefacts of DTMF tones, but the tones themselves. Therefore, there is no “residue data signal fragment” in Hsieh, where at best, the DTMF tones are effectively silenced to form the residue, but are not removed, and a residual artefact of a previous attempt at removal is not remove.
Examiner respectfully disagrees. Hsieh recites in column 1 lines 20-31 “FIG. 1 shows the block diagram for DTMF detection and removal. The adaptive filter block contains coefficients, w[n] where n is the time instant, which are updated with every incoming sample. The filter has eight sinusoidal inputs corresponding to the eight tones used in DTMF signaling. The output of the adaptive filter block, y[n], is compared with the incoming sample, d[n], which is the DTMF plus speech and noise. The residue, e[n], or the difference between d[n] and y[n] is used to update the coefficients, w[n], using adaptive algorithms. The LMS algorithm is chosen due to its simplicity”, in column 3 lines 14-19 “The filter coefficient or weights are updated until the filter output y[n] is representative of the input DTMF signal, and/or the residue e[n] is representative of the input speech signal or the DTMF component of the residue is below a threshold”. 
As shown in Hsieh’s Fig. 1, the residue signal e[n] is iteratively calculated and is associated with the earlier attenuation or difference between d[n] and y[n], where the incoming sample d[n] is the DTMF plus speech and noise, and y[n] is the filter output representative of the input DTMF signal. Hsieh discloses that the filter coefficient or weights are updated until the residue e[n] is representative of the input speech signal. This indicate that the residue e[n] is iteratively calculated until the residue e[n] does not have a DTMF tone, since it is removed by the difference between d[n] and y[n]. 
	Therefore, Hsieh discloses removing the DTMF from the incoming signal d[n].

As disclosed by Hsieh, the residual e[n] is iteratively calculated until the residue signal e[n] is representative of the input speech signal. This means that each residue e[n] includes an attenuated DTMF component from the previous e[n] calculation, where the calculation is performed until the residue signal e[n] is representative of the input speech signal and does not have the previously attenuated DTMF component. In other words, until the DTMF component is removed from the input signal. Therefore, Hsieh discloses that the DTMF component (data signal fragment) is iteratively removed from the incoming signal until the residue signal e[n] is representative of the input speech signal. The DTMF component of a residue e[n] is removed in the next iteration of calculating the difference between d[n] and y[n] in order to reach a residue e[n] representative of the input speech signal.

Regarding independent claim 1, Applicant further argues that Hsieh operates in the frequency domain and the claims are explicit in that they are working in the time domain.
Examiner respectfully disagrees. Hsieh shows in Fig. 1 an iterative process in the time domain to process the incoming signal d[n] with speech and DTMF. The processing of the incoming signal is performed in subsequent time instants n. Therefore, Hsieh’s process operates in the time domain.

Thus, based on the response to the arguments discussed above and the prior art of Pycko and Hsieh, the independent claim 1 is rendered unpatentable. Independent claim 29 recites similar distinguishing features as claim 1 discussed above, therefore is rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29 recites in line 2 “the telephone calls” and it should be “the telephone signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 19-20 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pycko et al. (U.S. Patent No. 8,831,204) (provided in the IDS), hereinafter “Pycko” in view of Hsieh (U.S. Patent No. 5,889,851).

As to claim 1, Pycko teaches a method of processing a telephone signal in the time domain, the telephone signal comprising voice signals and dual-tone multi-frequency data signals (Pycko, Fig. 5, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 9-34, col 17 ln 35-59, a method for processing voice packets, where DTMF tones are conveyed as audio data within the packet. Audio packets are processed with DMTF, non-DTMF, and voice. The DTMF detection is performed in real time), the method comprising: 
detecting a presence of an artefact in the telephone signal (Pycko, Fig. 15, col 17 ln 9-34, the audio data received is checked against a table of patterns stored in a memory to determine if the audio data is a DTMF tone (1525, 1530, 1535)); and 
processing the telephone signal by further attenuating the telephone signal in a region of the artefact (Pycko, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound).

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following underlined features: regarding claim 1, an artefact in the telephone signal indicative of a presence of a residual data signal fragment associated with an earlier attempted attenuation of a data signal; and
further attenuating the telephone signal in a region of the artefact in order to remove the residual data signal fragment from the telephone signal.

However, Hsieh teaches an artefact in the telephone signal indicative of a presence of a residual data signal fragment associated with an earlier attempted attenuation of a data signal (Hsieh, Fig. 1, col 1 ln 56-67, col 2 ln 20-39, col 3 ln 14-19, a DTMF component of the residue signal (e[n]) is determined and compared to a threshold. The residue signal e[n] is iteratively calculated and is associated with the earlier attenuation (the difference between d[n] and y[n]). The iterative processing shown in Fig. 1 shows a process in the time domain for a telephone signal with speech and DTMF); and
further attenuating the telephone signal in a region of the artefact in order to remove the residual data signal fragment from the telephone signal (Hsieh, Fig. 1, col 1 ln 56-67, col 2 ln 20-39, col 3 ln 14-19, the residue signal e[n] is calculated iteratively, where the DTMF component is iteratively removed from the incoming signal. The residue signal e[n] is the difference between d[n] and y[n]. The filter is updated until the residue e[n] is representative of the input speech signal or the DTMF component of the residue is below a threshold. These indicate that the DTMF is iteratively removed (attenuated) until the residue e[n] represents the input speech signal (removes the DTMF from the input signal), or until the DTMF component in the residue e[n] is below certain value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Hsieh in order to provide a low-cost, efficient solution for integrating dual-tone multiple frequency (DTMF) signal detection and removal within one circuit design (Hsieh, col 1 ln 56-59).

As to claim 2, Pycko teaches wherein the data signal comprises at least one of: 
a) an acoustic signal (Pycko, col 2 ln 1-30, Fig. 15, col 17 ln 9-34, the audio data), 
b) acoustic signal according to an acoustic data transmission protocol, and 
c) a Dual Tone Multi-Frequency (DTMF) tone (Pycko, col 2 ln 1-30, Fig. 15, col 17 ln 9-34, the audio data includes DTMF tones). 

As to claim 3, Pycko teaches wherein attenuating the telephone signal in the region of the artefact comprises at least one of: 
a) omitting or dropping or deleting a portion of the telephone signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information), 
b) replacing a portion of the telephone signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information. Additionally, the data can be modified, replaced or added with sound), and/or 
c) modifying a portion of the telephone signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information. Additionally, the data can be modified, replaced or added with sound). 

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following features: regarding claim 4, further comprising further attenuating the telephone signal only when residual data signal fragments are expected to be present.

As to claim 4, Hsieh teaches further comprising further attenuating the telephone signal only when data signal fragments are expected to be present (Hsieh, Fig. 1, col 1 ln 56-67, col 2 ln 20-39, col 3 ln 14-19, the filter is updated until the residue e[n] is representative of the input speech signal or the DTMF component of the residue is below a threshold. These indicate that the DTMF is iteratively removed (attenuated) until the residue e[n] represents the input speech signal (removes the DTMF from the input signal), or until the DTMF component in the residue e[n] is below certain value. That is, the DTMF is removed only when the signal has DTMF components). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Hsieh in order to provide a low-cost, efficient solution for integrating dual-tone multiple frequency (DTMF) signal detection and removal within one circuit design (Hsieh, col 1 ln 56-59).

As to claim 5, Pycko teaches wherein processing of the telephone signal occurs in the time domain (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540). The DTMF detection is performed in real time).

As to claim 19, Pycko teaches wherein the artefact comprises a data packet in the telephone signal indicative of the presence of a data signal fragment associated with the earlier attempted attenuation of the data signal (Pycko, Fig. 15, col 17 ln 9-34, the audio data packet received is checked against a table of patterns stored in a memory to determine if the audio data includes the DTMF tone (1525, 1530, 1535)), the method further comprising: 
buffering a first portion of the telephone signal (Pycko, Figs. 4-5, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 9-59, the audio data packet includes speech information which is received, stored, analyzed, and transmitted to an output leg #1); 
on detection of an indicative data packet in a second portion of the telephone signal, deleting the buffered first portion of the telephone signal (Pycko, Figs. 4-5, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data in the packet is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from portion of the audio data packet received including the DTMF tone).

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following underlined features: regarding claim 19, a residual data signal fragment associated with the earlier attempted attenuation of the data signal.

However, Hsieh teaches a residual data signal fragment associated with the earlier attempted attenuation of the data signal (Hsieh, Fig. 1, col 1 ln 56-67, col 2 ln 20-39, col 3 ln 14-19, a DTMF component of the residue signal (e[n]) is determined and compared to a threshold. The residue signal e[n] is iteratively calculated and is associated with the earlier attenuation (the difference between d[n] and y[n]). The iterative processing shown in Fig. 1 shows a process in the time domain for a telephone signal with speech and DTMF).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Hsieh in order to provide a low-cost, efficient solution for integrating dual-tone multiple frequency (DTMF) signal detection and removal within one circuit design (Hsieh, col 1 ln 56-59).

As to claim 20, Pycko teaches wherein the indicative data packet is one of: a Request for Comments 2833 packet, a Request for Comments 4733 packet, a Session Initiation Protocol INFO message (Pycko, col 18 ln 25-39, the DTMF tones are included in RTP packets, which are based on RFC 2833, RFC 4733, or SIP INFO), a Session Initiation Protocol NOTIFY message, or a Session Initiation Protocol Keypad Markup Language message or similar.

As to claim 26, Pycko teaches wherein the data signals comprise at least one of: sensitive information; and transaction information (Pycko, abstract, col 1 ln 25-36, col 4 ln 32, col 5 ln 63-67, col 6 ln 1-7, col 17 ln 9-59, the DTMF is sensitive information, such as credit card information, account information, security code, or any information used to service the call and transaction). 

As to claim 27, Pycko teaches the method further comprising: 
receiving the voice signals and data signals at a first telephone interface and in a first mode (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-34, Figs. 16A-C, the voice packets and DTMF tones are received by the speech recognizer/DTMF detector via the corresponding channel and port during the process to receive and analyze packets with audio data and DTMF tones. The secure three-way bridge is implemented using a switch), transmitting the voice signals and the data signals via a second telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-59, Figs. 16A-C, the voice packets and DTMF tones are transmitted to the agents workstation via the corresponding channel and port); and 
in a second mode, attenuating the data signals and optionally transmitting the voice signals via the second telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-59, Figs. 16A-C, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound. The speech signals are transmitted to the agent). 

As to claim 28, Pycko teaches further comprising: 
generating a request based on transaction information (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, the party transmits information to the IVR based on a prompt received by the IVR. Additionally, the party may request help to the IVR); 
transmitting said request via a data interface to an external entity (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, the party transmits information to the IVR via the corresponding channel and port, where the IVR is external from the party and agent. Additionally, the party may request help to the IVR); 
receiving a message from the entity via the data interface to identify success or failure of the request (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, a successful or unsuccessful message is received from the IVR to identity the information received from the party as successful or unsuccessful. Additionally, the IVR replies with a message to the client); and 
processing the transaction information in dependence on the success or failure of the request (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, based on the successful or unsuccessful message, the agent monitors and determine if the transaction is completed or if help is required to process the request).

As to claim 29, Pycko teaches a telephone call processor for processing a telephone signal in the time domain, the telephone calls comprising voice signals and dual-tone multi-frequency data signals (Pycko, Fig. 5, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 9-34, Fig. 17, col 17 ln 35-59, a processing system performing a method for processing voice packets, where DTMF tones are conveyed as audio data within the packet. Audio packets are processed with DMTF, non-DTMF, and voice. The DTMF detection is performed in real time), the call processor being adapted to: 
receive voice signals and data signals at a first telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-34, Figs. 16A-C, the voice packets and DTMF tones are received by the speech recognizer/DTMF detector via the corresponding channel and port during the process to receive and analyze packets with audio data and DTMF tones. The secure three-way bridge is implemented using a switch); 
detect a presence of an artefact in the telephone signal (Pycko, Fig. 15, col 17 ln 9-34, the audio data received is checked against a table of patterns stored in a memory to determine if the audio data is a DTMF tone (1525, 1530, 1535)); 
process the telephone signal by further attenuating the telephone signal in a region of the artefact (Pycko, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound); and 
transmit the processed voice signals and data signals via a second telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-59, Figs. 16A-C, the voice packets and DTMF tones are transmitted to the agents workstation via the corresponding channel and port, where the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound. The speech signals are transmitted to the agent). 

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following underlined features: regarding claim 29, an artefact in the telephone signal indicative of a presence of a residual data signal fragment associated with an earlier attempted attenuation of a data signal; and
further attenuating the telephone signal in a region of the artefact in order to remove the residual data signal fragment from the telephone signal.

However, Hsieh teaches an artefact in the telephone signal indicative of a presence of a residual data signal fragment associated with an earlier attempted attenuation of a data signal (Hsieh, Fig. 1, col 1 ln 56-67, col 2 ln 20-39, col 3 ln 14-19, a DTMF component of the residue signal (e[n]) is determined and compared to a threshold. The residue signal e[n] is iteratively calculated and is associated with the earlier attenuation (the difference between d[n] and y[n]). The iterative processing shown in Fig. 1 shows a process in the time domain for a telephone signal with speech and DTMF); and
further attenuating the telephone signal in a region of the artefact in order to remove the residual data signal fragment from the telephone signal (Hsieh, Fig. 1, col 1 ln 56-67, col 2 ln 20-39, col 3 ln 14-19, the residue signal e[n] is calculated iteratively, where the DTMF component is iteratively removed from the incoming signal. The residue signal e[n] is the difference between d[n] and y[n]. The filter is updated until the residue e[n] is representative of the input speech signal or the DTMF component of the residue is below a threshold. These indicate that the DTMF is iteratively removed (attenuated) until the residue e[n] represents the input speech signal (removes the DTMF from the input signal), or until the DTMF component in the residue e[n] is below certain value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Hsieh in order to provide a low-cost, efficient solution for integrating dual-tone multiple frequency (DTMF) signal detection and removal within one circuit design (Hsieh, col 1 ln 56-59).

Claims 6-10, 16, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pycko et al. (U.S. Patent No. 8,831,204) (provided in the IDS), hereinafter “Pycko” in view of Hsieh (U.S. Patent No. 5,889,851), and further in view of Ahmadi (U.S. Patent No. 6,199,036) (provided in the IDS).

Pycko and Hsieh teach the claimed limitations as stated above. Pycko and Hsieh do not explicitly teach the following features: regarding claim 6, wherein the artefact comprises a spike in the telephone signal, defined by a ratio of a maximum or peak amplitude of the telephone signal to a noise floor exceeding a threshold. 

As to claim 6, Ahmadi teaches wherein the artefact comprises a spike in the telephone signal, defined by a ratio of a maximum or peak amplitude of the telephone signal to a noise floor exceeding a threshold (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the pitch detector comprises a peak detector for detecting a peak in the auto correlation function and a comparator for comparing the peak with a total signal power of the input signal, to detect a pitch period. The determination of a peak is based on a magnitude greater than a threshold such as one-third of the normalized maximum signal power).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Hsieh to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Pycko and Hsieh teach the claimed limitations as stated above. Pycko and Hsieh do not explicitly teach the following features: regarding claim 7, wherein a duration of the artefact is less than 40 milliseconds.

As to claim 7, Ahmadi teaches wherein a duration of the artefact is less than 40 milliseconds (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the pitch period to detect tones in the input signal is performed in a range of 3 to 14 milliseconds).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Hsieh to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

As to claim 8, Pycko teaches further comprising using the processing to assist with artefact detection (Pycko, col 11 ln 1-40, Fig. 15, col 17 ln 9-34, the audio data received is checked against a table of patterns stored in a memory to determine if the audio data is a DTMF tone (1525, 1530, 1535). The DTMF detection is performed in real time). 

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following features: regarding claim 9, further comprising processing the telephone signal as a sequence of frames.

As to claim 9, Hsieh teaches further comprising processing the telephone signal as a sequence of frames (Hsieh, Fig. 1, col 1 ln 56-67, col 2 ln 20-39, col 3 ln 14-19, the incoming signal with speech and DTMF is processed via a sequence of time instants [n]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Hsieh in order to provide a low-cost, efficient solution for integrating dual-tone multiple frequency (DTMF) signal detection and removal within one circuit design (Hsieh, col 1 ln 56-59).

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following features: regarding claim 10, wherein at least one of: 
(i) each frame has a duration of 50 milliseconds or less, 40 milliseconds or less; 
(ii) the frame duration and/or position is determined by means of a neural network; 
(iii) the frame duration and/or position is determined by means of a neural network wherein the neural network is provided with an input comprising a pre-processed telephone signal and a training example comprising a telephone signal with at least one of: an artefact determined from a telephony environment and an artefact artificially generated; 
(iv) the frame duration and/or position is determined by a parameter in dependence on a source of the telephone signal; 
(v) the frames are processed individually; and 
(vi) the frames are processed in at least pairs and compared pairwise.

As to claim 10, Hsieh teaches wherein at least one of: 
(i) each frame has a duration of 50 milliseconds or less, 40 milliseconds or less; 
(ii) the frame duration and/or position is determined by means of a neural network; 
(iii) the frame duration and/or position is determined by means of a neural network wherein the neural network is provided with an input comprising a pre-processed telephone signal and a training example comprising a telephone signal with at least one of: an artefact determined from a telephony environment and an artefact artificially generated; 
(iv) the frame duration and/or position is determined by a parameter in dependence on a source of the telephone signal; 
(v) the frames are processed individually (Hsieh, Fig. 1, col 1 ln 56-67, col 2 ln 20-39, col 3 ln 14-19, the incoming signal with speech and DTMF is processed via a sequence of time instants [n]. The incoming signal is processed each instant [n] at a time); and 
(vi) the frames are processed in at least pairs and compared pairwise.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Hsieh in order to provide a low-cost, efficient solution for integrating dual-tone multiple frequency (DTMF) signal detection and removal within one circuit design (Hsieh, col 1 ln 56-59).

As to claim 16, Pycko teaches wherein further attenuating the telephone signal in the region of the artefact (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information) comprises at least one of: 
(i) dropping the frame in which the artefact is detected (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received); 
(ii) replacing the frame in which the artefact is detected (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, col 14 ln 14-23, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by adding sound or noise to the portion where the DTMF was detected); and 
(iii) replacing the frame in which the artefact is detected with at least one of: a frame containing no artefact (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received); a frame containing a noise signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, col 14 ln 14-23, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by adding sound or noise to the portion where the DTMF was detected); a copy of a previous frame; and a portion of a previous frame.

Pycko and Hsieh teach the claimed limitations as stated above. Pycko and Hsieh do not explicitly teach the following features: regarding claim 21, wherein a duration of the buffered first portion of the telephone signal is at least one of: 
(i) less than 300 milliseconds; 
(ii) such that an end-to-end delay as a whole is less than 100 milliseconds; 
(iii) determined in dependence on probability statistics of the delay between an arrival of residual data signal fragments and related indicative data packets.

As to claim 21, Ahmadi teaches wherein a duration of the buffered first portion of the telephone signal is at least one of: 
(i) less than 300 milliseconds (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, where the input signal includes speech data in a range of 3 to 14 milliseconds. Fig. 6 shows different frame lengths for the DTMF tone and speech data, within the range of 3 to 14 milliseconds); 
(ii) such that an end-to-end delay as a whole is less than 100 milliseconds (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, where the input signal includes speech data in a range of 3 to 14 milliseconds. Fig. 6 shows different frame lengths for the DTMF tone and speech data, within the range of 3 to 14 milliseconds. The DTMF tones are determined within a range of 3 to 14 milliseconds for the input signal received); 
(iii) determined in dependence on probability statistics of the delay between an arrival of residual data signal fragments and related indicative data packets.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Hsieh to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Pycko and Hsieh teach the claimed limitations as stated above. Pycko and Hsieh do not explicitly teach the following features: regarding claim 25, wherein the artefact comprises a spike in the telephone signal, defined by a ratio of the maximum or peak amplitude of the telephone signal to a noise floor exceeding a threshold.

As to claim 25, Ahmadi teaches wherein the artefact comprises a spike in the telephone signal, defined by a ratio of the maximum or peak amplitude of the telephone signal to a noise floor exceeding a threshold (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the pitch detector comprises a peak detector for detecting a peak in the auto correlation function and a comparator for comparing the peak with a total signal power of the input signal, to detect a pitch period. The determination of a peak is based on a magnitude greater than a threshold such as one-third of the normalized maximum signal power). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Hsieh to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pycko et al. (U.S. Patent No. 8,831,204) (provided in the IDS), hereinafter “Pycko” in view of Hsieh (U.S. Patent No. 5,889,851), and further in view of Karelic et al. (U.S. Patent No. 6,674,855) (provided in the IDS), hereinafter “Karelic” .

Pycko and Hsieh teaches the claimed limitations as stated above. Pycko and Hsieh does not explicitly teach the following features: regarding claim 24, wherein a likelihood of residual data signal fragments is determined in dependence on a probability function relating a likely presence of residual data signal fragments to a rate of receipt of data signals. 

As to claim 24, Karelic teaches wherein a likelihood of residual data signal fragments is determined in dependence on a probability function relating a likely presence of residual data signal fragments to a rate of receipt of data signals (Karelic, col 13 ln 59-67, col 14 ln 1-9, the likelihood of detecting the DTMF in the frame is based on a sufficiently high value of the counter 610, where the accumulation of signal indicators by the counter 610 increases the reliability of the detectors. Karelic disclosure of detecting the likelihood of DTMF in the frame combined with Hsieh disclosure of a residual signal being calculated iteratively to determine a DTMF component (residual data signal fragment), discloses the features of the claim). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko and Hsieh to have the features, as taught by Karelic, in order to perform detections even when the signal is noisy, yet the rate of talk-offs (erroneous digit detection results) is reduced (Karelic, col 14 ln 6-9).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473